Citation Nr: 0015234	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-51 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


REMAND

The appellant served on active duty from February 1973 to 
July 1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO), which denied the appellant's claim for service 
connection for PTSD.

A hearing was conducted in February 1997 in Montgomery, 
Alabama, before Jack W. Blasingame, a Board member who was 
designated by the Chairman to conduct the hearing, pursuant 
to 38 U.S.C.A. § 7202(b) (West 1991).  A transcript of the 
hearing is associated with the claims folder.  In September 
1997, this case was remanded by this Board member for 
additional evidentiary development.

Generally, a hearing on appeal is granted when a desire to 
appear in person is expressed and the Board member presiding 
at the hearing participates in the final determination of the 
claim.  38 C.F.R. §§ 20.700, 20.707 (1999).  During the 
pendency of the appeal in this case, while in remand status, 
Mr. Blasingame retired.  As Mr. Blasingame is no longer with 
the Board and is unable to participate in the final 
determination of this claim, the appellant is entitled to 
another hearing before a member of the Board.  Therefore, to 
ensure full compliance with due process requirements, the 
Board believes that remand is necessary so that a hearing may 
be scheduled, if necessary.

We note that any failure to comply with the terms of a Board 
remand necessitates another remand, otherwise the Board errs 
in failing to insure compliance.  Stegall v. West, 11 
Vet.App. 268 (1998).

1.  VARO should schedule the appellant 
for a hearing before a member of the 
Board at the local VA office.

2.  VARO should inform the appellant that 
he may elect to forego another hearing 
before a member of the Board.  A desire 
to forego another hearing before a member 
of the Board should be expressed in a 
written statement signed by the appellant 
and associated with the claims folder.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



